Exhibit 10.1

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Medivation, Inc.

Cash Compensation for Non-Employee Directors

 

Annual Retainer, all members

   $ 50,000   

Additional Annual Retainer for Chairman

   $ 50,000   

Annual Retainer for Committee Chairs:

  

Audit Committee

   $ 25,000   

Compensation Committee

   $ 20,000   

Nominating and Corporate Governance Committee

   $ 15,000   

Annual Retainer for Other Committee Members:

  

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Nominating and Corporate Governance Committee

   $ 7,500   

Medivation, Inc.

Equity Compensation for Non-Employee Directors

Upon initial election to the Board of Directors, each non-employee director
receives an initial grant of (1) an option to purchase 15,000 shares of
Medivation’s common stock with an exercise price per share equal to the closing
sales price of a share of Medivation’s common stock on the date of grant, and
(2) a restricted stock unit to acquire 7,500 shares of Medivation’s common
stock. The stock option vests over four years, with 25% of the shares vesting on
the one year anniversary of the date of grant, and the remainder vesting monthly
in 36 equal installments over the next three years. The restricted stock unit
vests in three equal installments over three years in accordance with
Medivation’s company policy.

Each non-employee director receives an annual grant of a stock option and a
restricted stock unit, in each case for the number of shares as shall give the
respective grant a Black-Scholes value of $175,000. The stock option has an
exercise price per share equal to the closing sales price of a share of
Medivation’s common stock on the date of grant. Both the stock option and the
restricted stock unit vest after one year.